IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 47162

STATE OF IDAHO,                                 )
                                                )       Filed: November 19, 2020
       Plaintiff-Respondent,                    )
                                                )       Melanie Gagnepain, Clerk
v.                                              )
                                                )       THIS IS AN UNPUBLISHED
HEATHER ROCHELLE COX,                           )       OPINION AND SHALL NOT
                                                )       BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction for possession of a controlled substance and possession of
       drug paraphernalia, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Mark W. Olson, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Chief Judge
       Heather Rochelle Cox appeals from her judgment of conviction for felony possession of a
controlled substance and misdemeanor possession of drug paraphernalia. Cox argues the district
court erred by denying her motion to suppress because the court’s factual finding that Cox’s car
did not stop before exiting the parking lot, as required by Idaho Code § 49-651, was clearly
erroneous; therefore, reasonable and articulable suspicion did not exist to support the traffic stop.
In response, the State contends the district court’s finding that Cox did not stop was supported by
substantial and competent evidence.       Because the district court’s finding is supported by
substantial and competent evidence, the district court did not err in denying Cox’s motion to
suppress and the judgment of conviction is affirmed.




                                                    1
                                                  I.
                      FACTUAL AND PROCEDURAL BACKGROUND
       While on patrol late one evening, Officer Mauri and Officer Boardman each parked their
patrol cars so they could watch a local motel known by the officers for drug activity. Both
officers reported they observed a silver Dodge Nitro and a yellow Ford Mustang exit the motel’s
parking lot in reverse, neither of which came to a stop before entering the public street. Mauri
executed a traffic stop on the Mustang and identified the driver as Cox. Cox appeared nervous
and admitted to Mauri that she was under the influence of marijuana. Boardman arrived to assist
with the investigation and informed Mauri that he smelled marijuana coming from the passenger
compartment of the car.       During the subsequent search of the car, Boardman found drug
paraphernalia and, consequently, Mauri placed Cox under arrest. Mauri discovered additional
drug paraphernalia and a plastic bag containing a white, crystalline substance during a search of
Cox incident to her arrest.
       Based on the controlled substances and paraphernalia found during the search, the State
charged Cox with felony possession of a controlled substance and misdemeanor possession of
drug paraphernalia. Cox filed a motion to suppress all evidence obtained during and after the
traffic stop. Cox argued that she came to a complete, momentary stop before exiting the parking
lot and, therefore, Mauri did not have legal justification to execute the traffic stop.
       During the suppression hearing, a video of the event taken by Mauri’s dashboard camera
was admitted and both Mauri and Boardman testified. Each officer testified that although he
initially reported that neither the Nitro, nor the Mustang, came to a stop prior to exiting the
parking lot, after watching the video, he believed the Nitro did stop before entering the roadway.
However, the officers testified that their opinions as to the Mustang remained unchanged
because, after watching the video, they believed the Mustang did not stop before exiting the
parking lot.
       The district court made several findings relevant to this appeal. First, the district court
explained that I.C. § 49-651 requires a vehicle to come to a stop which, pursuant to I.C. § 49-
120(25), “means the act of or complete cessation from movement” before driving onto the
sidewalk that separates the parking lot from the public street. Second, after reviewing the video,
the district court found Cox’s car “did not come to a complete cessation of movement” and
instead, “carefully and slowly crossed the sidewalk” onto the public street. Third, the district

                                                  2
court found the testimony of Mauri and Boardman supported this conclusion, even though the
officers had been wrong about their observations of the Nitro. Therefore, the district court held
that Cox did not obey traffic laws by coming to a stop before exiting the parking lot, and the
violation occurred in the presence of Mauri; thus, Mauri had reasonable and articulable suspicion
to execute the traffic stop. Accordingly, the district court denied Cox’s motion to suppress.
       Cox filed a motion to reconsider the denial of her motion to suppress, arguing the district
court should find that a momentary halt of a vehicle constitutes a stop under I.C. § 49-651 and,
alternatively, that the statute violates due process by failing to give adequate notice of what
constitutes a stop. After a hearing, the district court found that the statute requires a complete
cessation of movement and Cox did not comply prior to exiting the parking lot. The district
court did not address the due process claims. 1 Thus, the district court denied Cox’s motion to
reconsider.
       A jury found Cox guilty of possession of a controlled substance and possession of drug
paraphernalia. Cox filed a motion for judgment of acquittal or, in the alternative, a motion for a
new trial, and the district court denied the motion. The district court imposed a fine for the drug
paraphernalia conviction. The district court granted a withheld judgment for the controlled
substance conviction, and placed Cox on probation for two years. 2 Cox timely appeals.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).


1
        On appeal, Cox does not challenge the district court’s interpretation of the statute or the
lack of ruling on the due process claims.
2
       After Cox violated the conditions of her probation, the district court set aside the
withheld judgment and imposed a sentence of four years, with two years determinate.

                                                 3
                                                  III.
                                             ANALYSIS
         Cox asserts the district court erred when it denied her motion to suppress. Cox alleges
the district court’s factual finding that her car did not stop was clearly erroneous because the
dash camera video shows her coming to a stop before entering the roadway; therefore, Mauri did
not have reasonable suspicion that a traffic violation occurred as required to initiate a traffic stop
under the Fourth Amendment. Further, Cox argues the district court’s determination that the
officers’ testimony was credible was undermined by the officers’ admitted erroneous belief that
the Nitro did not stop before exiting the parking lot. In response, the State alleges the district
court’s finding that Cox did not stop before exiting the parking lot is supported by substantial
and competent evidence because the dash camera video is dispositive; and to the extent the video
is inconclusive, the credibility of the officers’ testimony is for the district court to decide.
         A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and implicates
the Fourth Amendment’s prohibition against unreasonable searches and seizures. Delaware v.
Prouse, 440 U.S. 648, 653 (1979); State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286
(Ct. App. 1996). Under the Fourth Amendment, an officer may stop a vehicle to investigate
possible criminal behavior if there is a reasonable and articulable suspicion that the vehicle is
being driven contrary to traffic laws. United States v. Cortez, 449 U.S. 411, 417 (1981); State v.
Flowers, 131 Idaho 205, 208, 953 P.2d 645, 648 (Ct. App. 1998). The reasonableness of the
suspicion must be evaluated upon the totality of the circumstances at the time of the stop. State
v. Ferreira, 133 Idaho 474, 483, 988 P.2d 700, 709 (Ct. App. 1999). The reasonable suspicion
standard requires less than probable cause but more than mere speculation or instinct on the part
of the officer. Id. An officer may draw reasonable inferences from the facts in his or her
possession, and those inferences may be drawn from the officer’s experience and law
enforcement training. State v. Montague, 114 Idaho 319, 321, 756 P.2d 1083, 1085 (Ct. App.
1988).
         Idaho Code § 49-651 requires vehicles emerging from a private road or driveway to stop
before proceeding across the sidewalk area or highway:
                The driver of a vehicle emerging from an alley, building, private road or
         driveway within a business or residential district shall stop the vehicle
         immediately prior to driving onto a sidewalk or onto the sidewalk area extending
         across the alley, building entrance, or driveway, or in the event there is no

                                                   4
       sidewalk area, shall stop at the point nearest the highway to be entered where the
       driver has a view of approaching traffic.
The word “stop” as utilized in the statute is defined as “the act of or complete cessation from
movement.” I.C. § 49-120(25). Thus, for a driver to act in compliance with I.C. § 49-651, her
vehicle must completely cease any movement before exiting a private parking lot and before
crossing a sidewalk or entering a public street.
       Here, the district court found that Cox’s car did not stop before exiting the parking lot.
Findings are clearly erroneous only when unsupported by substantial and competent evidence.
State v. Kinser, 141 Idaho 557, 560, 112 P.3d 845, 848 (Ct. App. 2005). “Substantial evidence is
such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
State v. Green, 149 Idaho 706, 708, 239 P.3d 811, 813 (Ct. App. 2010) (internal quotations
removed). Findings of fact that are supported by substantial and competent evidence are not
clearly erroneous, even if conflicting evidence exists in the record. State v. Moore, 164 Idaho
379, 383, 430 P.3d 1278, 1282 (2018).
       The evidence presented at the suppression hearing consisted of the dash camera video
and the testimony of the two officers who were at the scene. The district court indicated that it
watched the video and found that instead of coming to a stop by completely ceasing any
movement, Cox’s car “carefully and slowly crossed the sidewalk” onto the public street. The
district court also concluded that despite the officers’ initial incorrect conclusion about whether
the Nitro had stopped, the officers credibly believed that Cox’s car did not stop before crossing
the sidewalk. A review of the dash camera video, in addition to the officers’ testimony, supports
the district court’s conclusion that Cox’s car did not stop before exiting the parking lot and
crossing the sidewalk.     That Cox views the dash camera video and assesses the officers’
credibility differently than the district court does not demonstrate clear error based upon a lack of
substantial and competent evidence.
       The dash camera video and the officers’ testimony provides substantial and competent
evidence to support the district court’s factual finding that Cox’s car did not stop before exiting
the parking lot. As a result, the district court did not err in finding that Mauri had reasonable and
articulable suspicion that Cox drove contrary to traffic laws at the time Mauri executed the traffic
stop. Accordingly, the district court did not err in its denial of Cox’s motion to suppress.




                                                   5
                                               IV.
                                        CONCLUSION
       The district court’s finding that Cox’s car did not stop prior to exiting the parking lot, as
required by I.C. § 49-651, is supported by substantial and competent evidence.             Because
reasonable and articulable suspicion supported the traffic stop, the stop did not violate Cox’s
Fourth Amendment rights. Accordingly, the district court did not err in its denial of Cox’s
motion to suppress. The judgment of conviction is affirmed.
       Judge LORELLO and Judge BRAILSFORD CONCUR.




                                                6